DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Arguments/Remarks
Claims 1-5 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/18/2022. However, as demonstrated in the rejection of claim 6 below; the amended claim elements of claim 6 do not represent a special technical feature over Perecman in view of Sasaki and in further view of Hisao. Therefore, the restriction requirement dated 02/17/2022 is maintained and the election of claims 6 & 8-11 with traverse is recognized.

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 05/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 & 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Perecman (US 4,502,599) in view of Sasaki (JP 2002308295 A), and in further view of Hisao (JP H0232952 A).
Regarding claim 6, Perecman teaches a bag manufacturing process for forming a stack (See Figs 2 & 3 illustrating a stack of bags) whereby a tube is made with a strip of flexible material (See col 2, lines 54-58 - "In forming the package of the present invention, a plurality of bags 5 are formed from a web of polymeric film. The film is folded and then heat-sealed at predetermined intervals transversely of the web to form the envelope..." The folding and forming of the polymeric material inherently implies that the web is formed into a tube, and is made with a strip of flexible material), a portion of the tube is separated at a front of the tube (See Fig 3 illustrating the tube separated at a front of the tube) forming a first flap (#9) at a rear of the portion of the tube (See Fig 3 illustrating the first flap formed on the rear side {#7} of the bag), the first flap prolonging a first wall of the portion of the tube beyond an end of a second wall of the portion of the tube adjacent to the first wall (See annotated Fig 3 below illustrating the first flap {#9} extends a first wall beyond and end of a second wall portion), a bag (#5) is formed with each portion of the tube by closing a front of the portion of the tube, and a stack of bags is formed (See Figs 2 & 3 illustrating a stack of bags), a first wall (#7) of a first bag of the stack of bags being against a second wall of an adjacent second bag attached to the first bag by means of attachment (See col 2, line 64 - col 3, line 13 - "...The stack is then mounted on a card support member 15 which has a transverse strip of double coated pressure sensitive adhesive tape or transfer pressure sensitive adhesive 16 thereon to adhere the back panel of the bottom bag to the card. The card is formed of a rigid material such as box board or the like and is preferably larger than the area of the bag. The exposed adhesive surface of each bag is pressed into contact with the surface of the next bag opposite the strip of exposed adhesive to form a bond between the bags as they are placed in the stack. This contact, as illustrated, between the exposed adhesive surface of one bag with the uncoated side of the tape opposite the adhesive of the next bag in the stack affords means for releasably securing the bags in the stack such that the stack of bags may be hung on edge at the work place as shown in FIG. 2 by a hole 17 in the support 15 to serve as a fastening member...").

    PNG
    media_image1.png
    296
    509
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 3 of Perecman illustrating a 1st flap extending from a first wall, and a second wall opposite the first wall.

	Perecman does not specifically teach wherein an anti-adhesive coating is applied to the first wall of the first bag and a coat of adhesive is applied to the second wall of the second bag ensuring a temporary attachment with the anti-adhesive coating and thus forming the means of attachment, the coat of adhesive being able to bond a first flap on to the second wall after the bag has been detached from the stack, wherein the bag is closed by bonding a second flap protruding from the second wall on to the first wall, the coat of adhesive is applied to the anti-adhesive coating before the formation of the stack, and the coat of adhesive is transferred on to the second wall of the adjacent second bag when the stack is formed.
	Sasaki teaches wherein an anti-adhesive coating (See ¶ [0008] describing an anti-adhesive coating {silicone resin}) is applied to the first wall of the first bag (See ¶ [0008] & Fig 1B illustrating that the anti-adhesive coating is applied to the first wall of the bag) and a coat of adhesive (Fig 1A, #7) is applied to the second wall of the second bag ensuring a temporary attachment with the anti-adhesive coating and thus forming the means of attachment (See ¶ [0008] describing that a coat of adhesive {Fig 1A, #7} is applied to the second wall of a bag to ensure temporary attachment with the anti-adhesive coating to form a means of attachment), the coat of adhesive being able to bond a first flap on to the second wall after the bag has been detached from the stack (See ¶ [0008] describing that the first flap {tongue piece} bonds onto the adhesive located on the second wall {after the bag has been detached from the stack of bags}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perecman to incorporate the teachings of Sasaki to include an anti-adhesive coating with the motivation of ensuring temporary attachment of the bags in the stack of bags, as recognized by Sasaki in ¶ [0003] – [0004] & [0008].
	Perecman in view of Sasaki does not specifically teach wherein the bag is closed by bonding a second flap protruding from the second wall on to the first wall, the coat of adhesive is applied to the anti-adhesive coating before the formation of the stack, and the coat of adhesive is transferred on to the second wall of the adjacent second bag when the stack is formed.
	Hisao teaches the coat of adhesive is applied to the anti-adhesive coating before the formation of the stack, and the coat of adhesive is transferred on to the second wall of the adjacent second bag when the stack is formed (See ¶ [0001], lines 42-51 describing that the coat of adhesive is applied to the coat of anti-adhesive prior to the formation of a stack of bags. The passage then further describes that the strip of adhesive is then transferred onto a subsequent second wall of an adjacent second bag when the stack is formed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perecman in view of Sasaki to incorporate the teachings of Hisao to include the coat of adhesive applied to the anti-adhesive coating prior to the formation of the stack of bags with the motivation of providing a method of forming and stacking bags in an efficient manner which protects the adhesive applied without using a release paper, as recognized by Hisao in ¶ [0001], lines 22-33.
	Hisao further teaches a second flap (see bottom flap in Fig 1) which attaches to a second wall (#1) to close the formed bag. However, Perecman in view of Sasaki and Hisao does not specifically teach wherein the bag is closed by bonding a second flap protruding from the second wall on to the first wall (emphasis added). However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the bag of Hisao such that the second flap protrudes from the second wall and connects to the first wall because Applicant has not disclosed that the flap specifically protruding from the second wall as opposed to the first wall provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the flap protruding from the first wall because the flap as taught by Hisao performs the same function of sealing the bottom of a bag regardless of the wall from which the flap protrudes.
	Therefore, it would have been an obvious matter of design choice to modify Perecman in view of Sasaki and Hisao to obtain the invention as specified in claim 1.

Regarding claim 8, Perecman in view of Sasaki does not specifically teach whereby a strip comprising an attachment layer, a substrate, the anti-adhesive coating and the coat of adhesive, is applied to the first wall, the strip being applied on to the first wall on an attachment coating side.
Hisao teaches whereby a strip comprising an attachment layer, a substrate, the anti-adhesive coating and the coat of adhesive, is applied to the first wall, the strip being applied on to the first wall on an attachment coating side (See Fig 2 and ¶ [0001], lines 42-51 illustrate/describe a substrate {the flap}, the anti-adhesive coating, and adhesive are applied to the first wall {back of flap}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perecman in view of Sasaki to incorporate the teachings of Hisao to include the coat of adhesive applied to the anti-adhesive coating prior to the formation of the stack of bags with the motivation of providing a method of forming and stacking bags in an efficient manner which protects the adhesive applied without using a release paper, as recognized by Hisao in ¶ [0001], lines 22-33.

Regarding claim 9, Perecman in view of Sasaki does not specifically teach whereby a strip comprising an attachment layer, a substrate and the anti-adhesive coating, is applied to the first wall, and in a next step the coat of adhesive is applied on to the anti-adhesive coating.
Hisao teaches whereby a strip comprising an attachment layer, a substrate and the anti-adhesive coating, is applied to the first wall, and in a next step the coat of adhesive is applied on to the anti-adhesive coating (See Figs 1 & 2, and ¶ [0001] lines 42-51 illustrating/describing an attachment layer {the bag surface} with the anti-adhesive coating applied to the first wall, with the coat of adhesive applied onto the anti-adhesive coating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perecman in view of Sasaki to incorporate the teachings of Hisao to include the coat of adhesive applied to the anti-adhesive coating prior to the formation of the stack of bags with the motivation of providing a method of forming and stacking bags in an efficient manner which protects the adhesive applied without using a release paper, as recognized by Hisao in ¶ [0001], lines 22-33.

Regarding claim 10,	Perecman does not specifically teach whereby the bag is closed by bonding a second flap extending from the first wall on to the second wall, the coat of adhesive is applied on to the second wall and the anti-adhesive coating is applied on to the first wall, the coat of adhesive and the anti-adhesive coating being joined when the stack is formed.
	Sasaki teaches the coat of adhesive is applied on to the second wall and the anti-adhesive coating is applied on to the first wall, the coat of adhesive and the anti-adhesive coating being joined when the stack is formed (See ¶ [0008] describing that a coat of adhesive is applied onto the second wall {shown as #7 in Fig 2} and the anti-adhesive coating {#8} is applied to the first wall {#2}, and wherein the coats are joined when the stack is formed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perecman to incorporate the teachings of Sasaki to include an anti-adhesive coating with the motivation of ensuring temporary attachment of the bags in the stack of bags, as recognized by Sasaki in ¶ [0003] – [0004] & [0008].	
	However, Perecman in view of Sasaki does not specifically teach whereby the bag is closed by bonding a second flap extending from the first wall on to the second wall.
	Hisao teaches whereby the bag is closed by bonding a second flap extending from the first wall on to the second wall (See Fig 1 illustrating a second flap {bottom of the bag} extending from the first wall {wall opposite #1 in Fig 1} and bonding to the second wall {Fig 1, #1} at the bottom of the bag).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perecman in view of Sasaki to incorporate the teachings of Hisao to include the coat of adhesive applied to the anti-adhesive coating prior to the formation of the stack of bags with the motivation of providing a method of forming and stacking bags in an efficient manner which protects the adhesive applied without using a release paper, as recognized by Hisao in ¶ [0001], lines 22-33.

Regarding claim 11, Perecman in view of Sasaki does not specifically teach whereby the coat of adhesive is applied downstream of the closing of a bottom of the bag.
Hisao teaches whereby the coat of adhesive is applied downstream of the closing of a bottom of the bag (See ¶ [0001] describing the coating of adhesive applied onto an envelope which is formed and partially sealed {bottom sealed as shown in Fig 1}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perecman in view of Sasaki to incorporate the teachings of Hisao to include the coat of adhesive applied to the anti-adhesive coating prior to the formation of the stack of bags with the motivation of providing a method of forming and stacking bags in an efficient manner which protects the adhesive applied without using a release paper, as recognized by Hisao in ¶ [0001], lines 22-33.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /ANDREW M TECCO/Primary Examiner, Art Unit 3731